Opinion by
Mb. Justice Benjamin R. Jones,
This appeal requires the construction and interpretation of a release given by an injured person in relinquishment of his claims for personal injury damages.
Fred L. Hasselrode (Hasselrode), on August 24, 1956, was a passenger in an automobile driven by Frank R. Carnegie (Carnegie) when it collided with a truck owned by William D. Gnagey trading as Gnagey Dairy Company (Dairy Company) and, as a result of this accident, Hasselrode sustained personal injuries. On December 19, 1956, Carnegie paid Hasselrode $1,518.87 and Carnegie received from Hasselrode a release reciting, inter alia, that he “. . . remised, released, and forever discharged, and by these presents do for myself, my heirs, executors and administrators and assigns, remise, release and forever discharge the said Frank R. Carnegie, his successors and assigns, and/or his, her, their and each of their associates, heirs, executors and administrators, and any and all other persons, associa*551tions and corporations, whether herein named or referred to or not, of and from any and every claim, demand, right, or canse of action, of whatsoever kind or nature, either in law or in equity, arising from or by reason of any bodily and/or personal injuries known or unknown sustained by me, and/or damage to property, or otherwise, as the result of a certain accident which happened on or about the 2áth day of August, 1956, for which I have claimed the said Frank R. Carnegie to be legally liable, but this release shall not be construed as an admission of such liability.”
On August 1, 1958, Hasselrode instituted a trespass action in the Court of Common Pleas of Somerset County against the Dairy Company for damages arising out of the accident. The Dairy Company joined Carnegie as an additional defendant and Carnegie, by way of answer, averred that, he was discharged of any liability by reason of the release given him by Hasselrode. The Dairy Company answered the new matter pleaded by Carnegie and then amended its own answer to plead the release given by Hasselrode to Carnegie as a defense to Hasselrode’s action against the Dairy Company. Hasselrode filed a reply averring that the release given to Carnegie was not intended to, nor did it, release the Dairy Company. The court below entered a judgment on the pleadings against Hasselrode and in favor of both the Dairy Company and Carnegie; from this judgment, Hasselrode now appeals.
Did the release given by Hasselrode to Carnegie effect a discharge of Hasselrode’s claim against the Dairy Company?
The Uniform Contribution Among Tortfeasors Act1 provides, inter alia-: “A release by the injured person of one joint tortfeasor, whether before or after judgment, does not discharge the other tortfeasors unless *552the release so provides, but reduces tbe claim. against tbe other tortfeasors in the amount of the consideration paid for the release or in any amount or proportion by which the release provides that the total claim shall be reduced if greater than the consideration paid”. (Emphasis supplied) Did the instant .release “so provide” a discharge of the Dairy Company by Hasselrode.?
An examination of this release indicates its breadth and comprehension. By its terms, Hasselrode released not only Carnegie, but. “any and.all” other persons, associations and corporations regardless of whether they are named or referred to in the release. Not only are the persons released all inclusive but such persons are released of “any and, every” claim or cause of action, arising out of the accident of .August 24, 1956. The intent of the parties must be gleaned from the language of the release; such language clearly and unequivocally shows the intent of the parties that Hasselrode was releasing his claims not only against .Carnegie but against “any and all” persons, including the Dairy Company, involved in the accident of August 24, 1956..
In Hilbert v. Roth, 395 Pa. 270, 275, 149 A. 2d 648, Mr. Justice McBride, speaking for this Court, stated: “Hence we believe that in §4, the legislature quite reasonably enacted that such a release is not a discharge of other tortfeasors. unless it specifically so states.” The instant release measures up to the standard suggested in Hilbert. While the Dairy Company’s name is not specifically set forth in this release, the release does provide that all persons whether specifically “named or referred to” therein are released from liability. The release could not and need not have been more specific and it was, therefore, not necessary to designate the Dairy Company therein. . • ■
Our examination of this release indicates that it meets the standard required by the Uniform Contribu-, tion Among Tortfeasors Act, supra, and that it effectu*553ated a release not only of Carnegie but also of the Dairy Company. No other result can logically be arrived at without torturing, misconstruing and, in effect, rewriting the language of the release given by Hasselrode to Carnegie.
Judgment affirmed.
Mr. Justice Eagen dissents.

 Act of July 19, 1951, P. L. 1130, §4, 12 PS §2085.